DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 10, 2020 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 12 are rejected under pre-AIA  35 USC 102(a)(1) as being anticipated by McGarian et al. (US 6,173,795 B1) (“McGarian”).
Referring to claim 1: McGarian teaches an apparatus for directing flow received in a downhole direction, the apparatus comprising:

a component 52 located inside the housing and having an orifice configured to permit axial fluid flow through the housing in the downhole direction of flow received;
a bias device 58 located in the housing and configured to bias the component to a closed position (Fig. 1A); and
the component is movable from the closed position wherein the component is configured to substantially close the aperture in the housing to substantially block fluid flow therethrough when downhole axial fluid flow through the orifice in the downhole direction of flow received is insufficient to overcome a bias of the bias device, and an open position (Fig. 3A) wherein the component is configured to permit fluid flow through the aperture when downhole axial fluid flow through the orifice in the downhole direction of flow received is sufficient to overcome the bias of the bias device and move the component (column 5, line 55 - column 6, line 5).
Referring to claim 12: McGarian teaches a downhole tool system for directing flow received in a downhole direction in a well, the downhole tool system comprising:
a drill pipe having an axis;
a mud motor coupled to the drill pipe;
a drill bit coupled to the mud motor (column 4, lines 62-66);
a housing 4 coupled to the drill pipe uphole from the mud motor, the housing having an axis, a radial wall with a bore 14 extending axially through the radial wall, and 
a component 52 located inside the housing and having an orifice configured to permit downhole axial fluid flow through the housing in the downhole direction of flow received;
a bias device 58 located in the housing, the bias device being configured to bias the component to a closed position (Fig. 1A); and
the component is configured to be movable from the closed position wherein the component is configured to substantially close the aperture in the housing to substantially block fluid flow therethrough when downhole axial fluid flow through the orifice in the downhole direction of flow received is insufficient to overcome a bias of the bias device, and an open position (Fig. 3A) wherein the component is configured to permit fluid flow through the aperture when downhole axial fluid flow through the orifice in the downhole first direction of flow received is sufficient to overcome the bias of the bias device and move the component.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 USC 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claims 3-6 are rejected under pre-AIA  35 USC 103(a) as being unpatentable over McGarian and in view of Webb (US 2001/0001429 A1).
Referring to claims 3 and 6: McGarian does not teach a sleeve located between the bore of the housing and the component.  Webb teaches an apparatus comprising a housing 166 with a bore 134 extending axially therethrough, a component 140 inside the housing, and a sleeve 146 located between the bore of the housing and the component, the sleeve is configured to be stationary relative to the housing, and the component is configured to be movable relative to the sleeve (paragraph [0064]), wherein the sleeve comprises a sleeve aperture 144 that registers with the aperture 160 in the housing, and the sleeve aperture is smaller than the aperture in the housing (Fig. 9A).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the apparatus taught by McGarian to include a sleeve as taught by Webb in order to have more control over fluid flow.
Referring to claim 4: Webb does not teach what the sleeve is made of.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the sleeve taught by McGarian and Webb to be consumable and comprise a sleeve material that is harder than a material of the housing since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Referring to claim 5: McGarian teaches the component 52 has a shoulder (on its top surface) which abuts a shoulder of a retainer 60 in the closed position and the shoulders are configured to be axially spaced apart in the open position.  McGarian and Webb do not specifically teach the component and sleeve have shoulders that are configured to abut each other in the closed position.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the component and the sleeve taught by McGarian and Webb to have shoulders that abut each other in the closed position, similar to the shoulders taught by McGarian, in order to have more control over the axial movement of the component.
Claims 12-14 are rejected under pre-AIA  35 USC 103(a) as being unpatentable over Giroux et al. (US 2004/0245020 A1) (“Giroux”), alone.
Referring to claim 12: Giroux teaches a downhole tool system 900 for directing flow received in a downhole direction in a well, the downhole tool system comprising:
a drill pipe 910 having an axis;
a drill bit 915 coupled to the drill pipe;
a housing 970 coupled to the drill pipe, the housing having an axis, a radial wall with a bore extending axially through the radial wall, and an aperture (technically unlabeled, but “970” essentially points to the aperture) formed in the radial wall, the aperture being in fluid communication with the bore and an annulus between the drill pipe and the well;
a component (unlabeled; directly above “975”) located inside the housing and having an orifice configured to permit downhole axial fluid flow through the housing in the downhole direction of flow received (FIG. 51);

the component is configured to be movable from the closed position wherein the component is configured to substantially close the aperture in the housing to substantially block fluid flow therethrough when downhole axial fluid flow through the orifice in the downhole direction of flow received is insufficient to overcome a bias of the bias device, and an open position (FIG. 52) wherein the component is configured to permit fluid flow through the aperture when downhole axial fluid flow through the orifice in the downhole direction of flow received is sufficient to overcome the bias of the bias device and move the component (¶ [0300]).
While Giroux teaches the use of mud motors coupled to the drill pipe [0102], [0253], [0287], as well as a motor being placed at a terminal portion of the string [0006], [0011], in the embodiment shown in Figs. 51 and 52, Giroux does not specifically teach a mud motor coupled to the drill pipe and the housing uphole from the mud motor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Giroux to include a mud motor coupled to the drill pipe and the housing uphole from the mud motor since Giroux teaches other embodiments comprising a mud motor coupled to the drill pipe and the housing uphole from the mud motor.
Referring to claim 13: Giroux teaches measurement while drilling (MWD) equipment 935 coupled to the drill pipe, and the housing is located axially between the MWD equipment and the drill bit (Figs. 51 and 52).
Referring to claim 14: Giroux teaches the housing is located axially within about 100 meters of the drill bit (Figs. 51 and 52).
Allowable Subject Matter
Claims 20-26 are allowed.
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Regarding the applicant’s arguments that Churchill (US 2009/0056952 A1) no longer discloses an apparatus as recited in amended claims 1 and 12, the examiner agrees.  However, as further described above, claims 1 and 12 are rejected under pre-AIA  35 USC 102(a)(1) as being anticipated by McGarian and claim 12 is further rejected under pre-AIA  35 USC 103(a) as being unpatentable over Giroux, alone.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Meier et al. (US 9,145,748 B1) teaches a system and apparatus for directing flow downhole where flow in a downhole direction overcomes the bias of a bias device to open an aperture.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


28 January 2021